Citation Nr: 1513653	
Decision Date: 03/31/15    Archive Date: 04/03/15

DOCKET NO.  10-24 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active military service from November 2002 to April 2005.

This matter comes to the Board of Veterans' Appeals (Board) from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which denied service connection for a low back disability, finding that there was no evidence of a present disability related to military service.  

Within one year of this rating decision, a January 2008 VA magnetic resonance imaging (MRI) report, which was constructively in VA's possession as of that date, shows that the Veteran has degenerative disc disease of the lumbar spine.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (Where documents are within VA's control and could reasonably be expected to be a part of the record, such documents are, in contemplation of law, before VA and should be included in the record.).  Since this new and material evidence was received prior to the expiration of the appeals period for the March 2007 rating decision, it will be considered as having been filed in connection with the Veteran's claim that was pending at the beginning of the appeals period.  See 38 C.F.R. § 3.156(a) (b).  As the Veteran's previous claim remained pending, new and material evidence is not necessary to consider the Veteran's claim on the merits.  

The Board also notes that the record does not show that the Veteran has ever been scheduled for a VA examination for his low back disability.  An October 2009 statement of the case notes that the Veteran did not appear for examinations scheduled in May 2009 and August 2009 for his back, but the record shows that these examinations were for a separate disability.  Therefore, VA regulation, 38 C.F.R. § 3.655, pertaining to when a claimant does not appear for a scheduled examination does not apply to the Veteran's claim.





FINDING OF FACT

The evidence of record is at least in equipoise as to whether the Veteran's currently diagnosed lumbar spine disability, characterized as degenerative joint disease and degenerative disc disease with facet dysfunction, was incurred in service.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for a low back disability, characterized as degenerative joint disease and degenerative disc disease with facet dysfunction, have been met. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

In this decision, the Board grants service connection for a low back disability.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.

II.  Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran seeks service connection for a low back disability, which he relates to carrying heavy weights during his deployment to Iraq.  He indicated that although he received physical therapy in service for his back, the treatment did not work and he continued to experience back pain since his military discharge.  See September 2006; December 2006 statement.

Personnel records show that the Veteran earned, in pertinent part, the Combat Infantryman Badge for his service in Iraq from April 2003 to July 2004.  Therefore, the Veteran's statements are consistent with the circumstances of his service.  See 38 C.F.R. § 3.304(d) (Satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of such service even though there is no official record of such incurrence or aggravation.).

The service treatment records also document treatment for the back.  An August 2004 treatment record shows an assessment of thoracolumbar strain; the Veteran complained of back spasms and constant pain.  Subsequent physical therapy records dated from September 2004 to November 2004 show that the Veteran was treated with a TENS unit.  In October 2004 he was put on a profile to run at his own pace and distance and perform sit-ups as he could tolerate.  His back pain was noted as resolving in November 2004.  

At his March 2005 separation examination the Veteran reported back pain from carrying excessive weight during deployment.  He noted that he had had the problem for more than one year and that physical therapy had helped slightly.  He indicated that the back pain recurred at all times with lifting, carrying, running, and physical training.  

Post-service treatment records dated from September 2006 to February 2009 show continued complaints of back pain.  A January 2008 MRI report of the lumbar spine shows a diagnosis of multilevel degenerative disc disease, neuroforaminal narrowing and facet disease.  A May 2008 VA orthopedic record notes the Veteran reported injury to the low back while in the armed forces and complaints of constant pain made worse with bending and extending the back.  The VA physician assessed the Veteran with post-traumatic facet arthrosis of L3-4 with back pain.  In February 2009, the Veteran's attending VA physician determined that the chronic low back pain was likely secondary to the degenerative disc disease/ degenerative joint disease with facet dysfunction with additional lumbar myofascial pain/ spasms.

There are no other medical opinions of record addressing the Veteran's complaints of back pain. 

As noted, the service treatment and personnel records are consistent with the Veteran's complaints, as they show the Veteran is a combat Veteran, who served in Iraq, and experienced back pain in service from carrying heavy loads, and was diagnosed with thoracolumbar strain in service.  

Moreover, the Board observes that the Veteran has attested to his long-standing symptoms of back pain, which, as a lay person, he is competent to report. Jandreau v. Nicholson, 492 F.3d 1372 (2007) (lay evidence can be competent to establish diagnosis of a condition when a layperson is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms supports a later diagnosis by a medical professional).  Further, the Board considers the Veteran's assertions of a continuity of symptoms in his back pain since service to be credible in the absence of any probative evidence expressly negating those assertions.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (finding that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence). 

In addition, the examining physician in February 2009 examined the Veteran and determined that the Veteran's chronic back pain was due to his diagnoses of degenerative disc disease and degenerative joint disease of the lumbar spine.  There is no opinion to the contrary.   

The medical evidence establishes that the Veteran has experienced back pain in service due to carrying heavy loads, and was diagnosed as having thoracolumbar strain in service; he has complained of low back pain since service; he is currently diagnosed with degenerative disc disease and degenerative joint disease of the lumbar spine; and a physician has determined that the Veteran's chronic back pain is related to his diagnoses of degenerative disc disease and degenerative joint disease of the lumbar spine.  

When, after consideration of all evidence and material of record in a case, there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (holding that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail.").  Thus, following a full review of the record, and applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  See 38 C.F.R. § 3.102.  Therefore, the Veteran's claim for service connection for a low back disability, characterized as degenerative joint disease and degenerative disc disease with facet dysfunction, is granted.



ORDER

Entitlement to service connection for a low back disability, characterized as degenerative joint disease and degenerative disc disease with facet dysfunction, is granted.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


